DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-5, 7-11, 13-15, 17-19, and 23 allowed.
The following is an examiner’s statement of reasons for allowance: The claimed subject matter defines air flowing from the internal insert member through metering flow apertures and then through flow channel passages to the leading edges. Then claims the flow goes through the leading edge film cooling due to the pull of the pressure differentials. This amended claimed subject matter is considered allowable. The combination of Spangler US 20160102563 in view of Xu US 20190316472 and Kercher US 3301527 could be modified to have the features of the claimed invention. However, due to the air flow Spangler would not have the same flow path without changing the cooling patterns and other cooling holes. Without the specific teachings of a prior art to create this flow path then the arguments made by the applicant on 10/21/2021 would stand. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J Marien whose telephone number is (469)295-9159. The examiner can normally be reached 10:00 am- 6:00 pm CST, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745